fma UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended: June 30, 2016 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-36746 PARAMOUNT GROUP, INC. (Exact name of registrant as specified in its charter) Maryland 32-0439307 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1633 Broadway, Suite 1801, New York, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (212) 237-3100 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YESxNO¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).xYes¨No Indicate by check mark whether the registrant is a large accelerated filer, accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer x Accelerated Filer o Non-Accelerated Filer o (Do not check if smaller reporting company) Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES¨NOx As of July 31, 2016, there were 219,490,007 shares of the registrant’s common stock outstanding. Table of Contents Item Page Number Part I. Financial Information Item 1. Consolidated Financial Statements Consolidated Balance Sheets (Unaudited) as of June 30, 2016 and December 31, 2015 3 Consolidated Statements of Income (Unaudited) for the three and six monthsended June 30, 2016 and 2015 4 Consolidated Statements of Comprehensive Income (Unaudited) for the three and sixmonths ended June 30, 2016 and 2015 5 Consolidated Statements of Changes in Equity (Unaudited) for the six monthsended June 30, 2016 and 2015 6 Consolidated Statements of Cash Flows (Unaudited) for the six monthsended June 30, 2016 and 2015 7 Notes to Consolidated Financial Statements (Unaudited) 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 31 Item 3. Quantitative and Qualitative Disclosures About Market Risk 61 Item 4. Controls and Procedures 63 Part II. Other Information Item 1. Legal Proceedings 64 Item 1A. Risk Factors 64 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 64 Item 3. Defaults Upon Senior Securities 64 Item 4. Mine Safety Disclosures 64 Item 5. Other Information 64 Item 6. Exhibits 64 Signatures 65 2 PART I – FINANCIAL INFORMATION ITEM 1.CONSOLIDATED FINANCIAL STATEMENTS PARAMOUNT GROUP, INC. CONSOLIDATED BALANCE SHEETS (UNAUDITED) (Amounts in thousands, except share and per share amounts) ASSETS June 30, 2016 December 31, 2015 Rental property, at cost Land $ $ Buildings and improvements Accumulated depreciation and amortization ) ) Rental property, net Cash and cash equivalents Restricted cash Real estate fund investments - Investments in unconsolidated real estate funds - Investments in unconsolidated joint ventures Preferred equity investments Marketable securities Deferred rent receivable Accounts and other receivables, net of allowance of $366 and $365 Deferred charges, net of accumulated amortization of $17,462 and $14,204 Intangible assets, net of accumulated amortization of $156,683 and $143,987 Other assets Total assets (1) $ $ LIABILITIES AND EQUITY Notes and mortgages payable, net of deferred financing costs of $23,382 and $18,914 $ $ Revolving credit facility Due to affiliates Loans payable to noncontrolling interests - Accounts payable and accrued expenses Dividends and distributions payable Deferred income taxes Interest rate swap liabilities Intangible liabilities, net of accumulated amortization of $62,363 and $41,931 Other liabilities Total liabilities (1) Commitments and contingencies Paramount Group, Inc. equity: Common stock $0.01 par value per share; authorized 900,000,000 shares; issued and outstanding 219,490,007 and 212,112,137 shares in 2016 and 2015, respectively Additional paid-in-capital Earnings less than distributions ) ) Accumulated other comprehensive loss ) ) Paramount Group, Inc. equity Noncontrolling interests in: Consolidated real estate funds Consolidated joint ventures Operating Partnership (45,035,400 and 51,660,088 units outstanding) Total equity Total liabilities and equity $ $ Represents the consolidated assets and liabilities of Paramount Group Operating Partnership LP, a Delaware limited partnership (the “Operating Partnership”). The Operating Partnership is a consolidated variable interest entity (“VIE”), of which we are the sole general partner and own approximately 83.0%.As of June 30, 2016, the assets and liabilities of the Operating Partnership include $1,503,938 and $987,546 of assets and liabilities, respectively, of certain VIEs that are consolidated by the Operating Partnership. See Note 11, Variable Interest Entities. See notes to consolidated financial statements (unaudited). 3 PARAMOUNT GROUP, INC. CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) For the Three Months Ended June 30, For the Six Months Ended June 30, (Amounts in thousands, except share and per share amounts) REVENUES: Rental income $ Tenant reimbursement income Fee and other income Total revenues EXPENSES: Operating Depreciation and amortization General and administrative Acquisition and transaction related costs Total expenses Operating income Income from real estate fund investments - - Loss from unconsolidated real estate funds ) - ) - Income from unconsolidated joint ventures Interest and other income, net Interest and debt expense ) Unrealized gain on interest rate swaps Net income (loss) before income taxes ) ) Income tax benefit (expense) ) ) Net income (loss) ) Less net (income) loss attributable to noncontrolling interests in: Consolidated real estate funds 78 ) ) Consolidated joint ventures ) Operating Partnership ) Net income (loss) attributable to common stockholders $ $ ) $ ) $ ) INCOME (LOSS) PER COMMON SHARE - BASIC: Income (loss) per common share $ $ ) $ ) $ ) Weighted average shares outstanding INCOME (LOSS) PER COMMON SHARE - DILUTED: Income (loss) per common share $ $ ) $ ) $ ) Weighted average shares outstanding DIVIDENDS PER COMMON SHARE $ Includes the $0.039 cash dividend for the 38 day period following the completion of our initial public offering and related formation transactions and ending on December 31, 2014. See notes to consolidated financial statements (unaudited). 4 PARAMOUNT GROUP, INC.
